Title: From John Adams to Peter Force, 2 August 1825
From: Adams, John
To: Force, Peter





2 August 1825—Tuesday—



General Lafayette arrived in this City yesterday afternoon and agreeably to the Presidents invitation took up his quarters at the Presidents House—We understand that he will recieve the visits from one to three oclock this day—
Mr Force.
Gen Lafayette is desirous that notice should be given of his intention to recieve visits tomorrow & I know of no better method of spreading the information than by requesting an insertion of the Above in your paper—
Yrs &c

J. Adams Junr.




